               21-30107-hcm Doc#50-2 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Case
 Skip to Main Content Logout My Account Search Menu Search Refine Search Back
                                                                                              Detail -
                                                                                        Location : All Courts                                                   Images
                                                 Docket Pg 1 of 2
                                                                  R                        A
                                                                 C       N . D-307-CV-2020-01698

Dennis Crimmins v. Michael J. Dixson, et. al.                                          §                          Case Type:      Other
                                                                                       §                          Date Filed:     08/14/2020
                                                                                       §                            Location:     3rd District
                                                                                       §                      Judicial Officer:   Martin, James T.
                                                                                       §
                                                                                       §


                                                                           P       I

                                                                                                                                       Attorneys
Defendant        Dixson, Michael J.                                                                                                    David Price Lutz
                                                                                                                                        Retained
                  708 N. Resler Dr.                                                                                                    575-526-2449(W)
                  El Paso, TX 79912

                                                                                                                                       Pro Se


Defendant        PDG Prestige Inc.                                                                                                     David Price Lutz
                                                                                                                                        Retained
                  780 N. Resler Dr.                                                                                                    575-526-2449(W)
                  Ste. B
                  El Paso, TX 79912

                                                                                                                                       Pro Se


Defendant        PDG, Inc.                                                                                                             Pro SeDavid Price Lutz
                  141 N. Roadrunner Pkwy.                                                                                               Retained
                  Suite 137                                                                                                            575-526-2449(W)
                  Las Cruces, NM 88011


Plaintiff        Crimmins, Dennis                                                                                                      Casey S. Stevenson
                  201 E. Main Dr.                                                                                                       Retained
                  Suite 1100                                                                                                           915-533-2493(W)
                  El Paso, TX 79901


                                                                     E         O               C

           DISPOSITIONS
02/23/2021 Dismiss/Decided By Dispositive Motion/Dismiss by Judge/Party (Judicial Officer: Martin, James T.)
              Comment ()


           OTHER EVENTS AND HEARINGS
08/14/2020 Cause Of Actions               Breach of Contract
           Action Type                    Action
08/14/2020 OPN: PETITION
             Plaintiff's Original Complaint
08/19/2020 Summons
              Dixson, Michael J.                                        Served                 08/26/2020
                                                                        Response Due           09/25/2020
               PDG, Inc.                                                Served                 08/26/2020
                                                                        Response Due           09/25/2020
               PDG Prestige Inc.                                        Served                 08/26/2020
                                                                        Response Due           09/25/2020
08/21/2020   DCM (Differentiated Case Management) Scheduling Order (Judicial Officer: Martin, James T. )
              Order Requiring Scheduling Reports, A Discovery Plan, Expert Witness Disclosure, and Limiting Stipulations to Enlarge Time for Responsive
              Pleadings
08/27/2020   SUMMONS RETURN
              Summons Return on Wednesday August 26th, 2020 RE: PDG, Inc.
08/27/2020   SUMMONS RETURN
              Summons Return served by Individual/Personally on Wednesday August 26th, 2020 RE: PDG Prestige
08/27/2020   SUMMONS RETURN
              Summons Return served by Individual/Personally on August 26th, 2020 to Defendant: Dixson
09/22/2020   ANSWER (Judicial Officer: Martin, James T. )
              Defendants' Answer to Plaintiff's Original Complaint
09/22/2020   MTN: MOTION (Judicial Officer: Martin, James T. )
              Defendants' Partial Motion for Judgment on the Pleadings (attorney Fees)
09/22/2020   MTN: MOTION (Judicial Officer: Martin, James T. )
              Defendants' Expedited Motion to Cancel Lis Pendens
10/01/2020   REQUEST FOR HEARING/ SETTING (Judicial Officer: Martin, James T. )
              Re: Defendants Expedited Motion to Cancel Lis Pendens
10/07/2020   OBJECTION/OPPOSITION
              Plaintiff's Opposition to Defendants' Expedited Motion to Cancel Lis Pendens
             21-30107-hcm Doc#50-2 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Case Detail
10/07/2020 OBJECTION/OPPOSITION                                                                                     -
            Plaintiff's Opposition to Defendants' Partial Motion for Judgment on thePg
                                                                         Docket      Pleadings
                                                                                        2 of 2(Attorney Fees)
10/15/2020 NTC: HEARING (Judicial Officer: Martin, James T. )
            Notice of Hearing: October 20 1:30 PM
10/19/2020 REPLY
            Defendants' Reply in Support of Partial Motion for Judgment on the Pleadings (Attorney Fees)
10/19/2020 REPLY
            Defendants' Reply in Support of Expedited Motion to Cancel Lis Pendens
10/20/2020 MOTION HEARING (1:30 PM) (Judicial Officer Martin, James T.)
            DEFENDANTS' PARTIAL MOTION FOR JUDGMENT ON THE PLEADINGS & DEFENDANTS' EXPEDITED MOTION TO CANCEL LIS
            PENDENS - 45 MINUTES 1-314-833-7105 PIN: 604 852 588?#
           Result: Held
10/23/2020 ORD: ORDER DENYING (Judicial Officer: Martin, James T. )
            ORDER DENYING DEFENDANTS' EXPEDITED MOTION TO CANCEL LIS PENDENS
11/04/2020 CERTIFICATE OF SERVICE
            Crimmins-PDG, Inc.-COS
11/04/2020 CERTIFICATE OF SERVICE
            Crimmins-PDG Prestige-COS
11/04/2020 CERTIFICATE OF SERVICE
            Crimmins v Dixson-COS
11/10/2020 MTN: FOR LEAVE
            Plaintiff's Unopposed Motion for Leave to File First Amended Complaint
11/13/2020 ORD: GRANTING LEAVE (Judicial Officer: Martin, James T. )
            AGREED ORDER FOR LEAVE TO FILE PLAINTIFF'S FIRST AMENDED COMPLAINT
11/13/2020 AMENDED COMPLAINT (Judicial Officer: Martin, James T. )
            First Amended Complaint
11/30/2020 ANSWER (Judicial Officer: Martin, James T. )
            DEFENDANTS' ANSWER TO PLAINTIFF'S FIRST AMENDED COMPLAINT
12/14/2020 COURT'S NOTICE
            NOTICE OF INTENT TO DISMISS
12/22/2020 DCM (Differentiated Case Management) SCHEDULING REPORT
            Joint Scheduling Report
01/06/2021 MTN: FOR SUMMARY JUDGMENT
            Defendants' Motion For Summary Judgment -
01/06/2021 REQUEST FOR HEARING/ SETTING
            Request for Setting
01/25/2021 RESPONSE (Judicial Officer: Martin, James T. )
            Plaintiff's Memorandum in Opposition
02/02/2021 REPLY
            Reply in Support of Defendants' Motion for Summary Judgment
02/04/2021 NTC: HEARING (MOTION) (Judicial Officer: Martin, James T. )
            02/23/2021 @ 11:00am
02/18/2021 NTC: NOTICE OF BANKRUPTCY (Judicial Officer: Martin, James T. )
            Defendant PDG Prestige, Inc.'s Suggestion of Bankruptcy
02/23/2021 CANCELED MOTION HEARING (11:00 AM) (Judicial Officer Martin, James T.)
            Other- Comments Required
            DEFENDANTS' MOTION FOR SUMMARY JUDGMENT - 30 MINUTES 1-650-449-9359 PIN: 313 485 758#
02/23/2021 CLS: FINAL DECREE/ORDER/JUDGMENT (Judicial Officer: Martin, James T. )
            BANKRUPTCY ORDER - PDG


                                                                 F   I



           Plaintiff Crimmins, Dennis
           Total Financial Assessment                                                                                    132.00
           Total Payments and Credits                                                                                    132.00
           Balance Due as of 04/20/2021                                                                                    0.00

08/14/2020 Transaction Assessment                                                                                         132.00
08/14/2020 File & Serve Payment       Receipt # LCRD-2020-5941              Crimmins, Dennis                            (132.00)
